Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 1 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 2 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 3 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 4 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 5 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 6 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 7 of 8
Case 08-35994-KRH   Doc 5773    Filed 09/09/19 Entered 09/09/19 14:02:56   Desc Main
                               Document     Page 8 of 8
